Citation Nr: 1129745	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  11-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for chronic obstructive pulmonary disease (COPD) and lung scarring.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active duty service from December 1945 to December 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  Subsequent to his appeal, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  This occurred in May 2011.  A transcript of that hearing was produced and has been included in the claims folder for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that benefits be granted for disabilities classified as COPD and scarring of the lungs.  He avers that as a result of a lack of treatment or inadequate treatment at the Fayetteville, North Carolina, VA Medical Center (VAMC), he developed additional disability of his lungs.  More specifically, he has intimated that the type of medications he received through the VAMC did not ameliorate the symptoms and manifestations of his lung conditions, but instead lengthened his recuperative period.  It has also been suggested by the appellant that the VAMC erred when it did not use all of the available diagnostic machines and methods available to VAMC personnel, which caused him to seek treatment through a local private medical facility.  

As indicated above, the appellant provided testimony before the Board in May 2011.  During that hearing, the appellant voiced his opinion with respect to his claim now before the Board.  Moreover, during his testimony, the appellant indicated that he received treatment at his local VAMC after his May 2008 visit, the record of which is included in the claims folder, but prior to being seen on an emergent basis at a private facility in August 2008.  Unfortunately, the appellant was not specific as to the dates in which he actually received treatment at the VAMC.  A review of the claims folder shows that the RO has obtained VAMC treatment records.  However, because a record of the additional visit referenced by the Veteran is not of record, it is the determination of the Board that the claim must be returned so that another search of records may occur.  This is keeping with the Court's (the United States Court of Appeals for Veterans Claims) pronouncements in Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) [records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file. ]   

For § 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2010).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) (2010).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2010).

After reviewing the statements made by the appellant, it is the opinion of the Board that the information does not address whether the Veteran has additional disability as a result of VA treatment or the lack thereof.  Accordingly, it is the Board's opinion that a VA medical opinion should be obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.

Therefore, the case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should associate with the claims folder VA medical records, including any inpatient records, pertaining to the Veteran's lung disability, which date from 2008 to the present. 

2.  After the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a pulmonologist or internal medicine doctor based on the questions at issue in this case.  The examiner should be asked to comment on the following:

A.  The examiner should set forth all diagnoses pertaining to the lungs and address whether or not the Veteran has additional disability of the lungs resulting from VA treatment (or lack thereof) in the spring/summer of 2008.  In that regard, the Veteran asserts that he has additional disability because VA did not properly treat him during a visit in May 2008, and a subsequent visit, such that he then had to be rushed to the emergency room at Cape Fear Valley Health System in August 2008.  See BVA hearing transcript at pp. 2-3.

B.  If the response above is affirmative, is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability)  that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?  

C.  If there is additional disability, was it caused by an event that was not reasonably foreseeable?  [Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.]

The claims folder and this Remand must be made available to the examiner for review prior to the examination and the examiner should indicate that the claims folder was reviewed in the examination report.  

3.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



